Title: John M. Patton to James Madison, 17 March 1826
From: Patton, John M.
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Fredg.
                                
                                17th. March 1826.
                            
                        
                        I received a few days after last orange county courts, your much esteemed favour, covering two letters in
                            relation to a claim against Benjamin F. Porter on behalf of the legatees of John S. Wood. I cannot refrain from expressing
                            the gratification I have received from the proof of your confidence in me, which is implied in the election you have made.
                        I should have acknowledged the receipt of it immediately–but I had some faint impression that Mr. Benjm
                            F. Porter, in anticipation of this claim being asserted had retained me as his counsel. I have just had an opportunity of
                            communicating with him and find that my impression was well founded—And moreover upon examination I find that the claim
                            stands precisely upon the same footing with one already in a course of litigation against Mr. Porter, in which I am his
                            counsel. I am compelled therefore to decline acting on behalf of the Legatees of Wood.
                        I will deliver the papers to your Order or hand them over to any gentleman of the bar whom you may designate.
                            Very respectfully Your Obt. Servt.
                        
                            
                                Jno. M. Patton
                            
                        
                    